Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 12/21/20.  Claims 1, 7, and 13 have been amended.  Claim 16 has been canceled.  Claim 21 has been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al [U.S. 9,946,904] in view of Gallego et al [U.S. 10,327,660].
For claim 1, the data logger (Col. 11, Ln. 38: data loggers) taught by Burchell includes the following claimed subject matter, as noted, 1) the claimed flexible substrate is met by the flexible substrate (Col. 20, Ln. 26), 2) the claimed RFID communications module is met by the RFID device (No. 18) coupled to the substrate (Figs. 2-4) comprising an antenna (No. 20) coupled with the chip, 3) the claimed microprocessor and a memory module is met by the sensor module (No. 14) having a conventional processor chip (Col. 4, Ln. 63) and a memory module (Col. 4, Ln. 64) for storing data coupled to the substrate electrically coupled with the RFID module (Figs. 2-4), 4) the claimed temperature sensor is met by the sensor component (Col. 4, Ln. 67) adapted to sense and/or detect temperatures, the sensor coupled in the sensor module (No. 14) with the microprocessor and the memory module, and 5) the claimed power source is 
Using a pocket to contain a battery is not new in the prior art.  The electrode assembly taught by Gallego includes a substrate and at least two electrodes.  The device also includes an air-tight pocket (Fig. 3) formed between layers of the electrode within which electronics module (No. 12) can be accommodated.  One obvious advantage of this pocket configuration allows disconnection and removal of the data processing circuitry and the battery, which allows partial recycling of the electrode assembly.  The battery may be recharged or replaced (Col. 2, Lns. 51-63), which is not only cost-effective, but also avoids the need to dispose of them in an environmentally sensitive manner.
The Burchell reference uses a power source that would benefit from easy recycling and recharging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source in a pocket similar to Gallego to allow easy recycling that is cost effective and environmentally sensitive.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view of Gallego et al as applied to claim 1 above, and further in view of Uland et al [US 2018/0253632].
For claim 2, neither reference above does not fully teach or suggest a light emitting diode (LED) coupled to the flexible substrate.
LEDs are very common and useful components to have in an electronic circuit.  The smart label or tag taught by Uland includes an integrated circuit and antenna or a battery that can be applied or affixed to a package or container (Abstract).  Also, the tag can have a flexible substrate and can also contain an IC (No. 400) that may include one or more sensors, such as temperature sensors (Paragraph 118).  Additionally, the circuit can also include a display (No. 270) that may be relatively simple, such as a liquid crystal display (LCD) or a light-emitting diode display (Paragraph 101).  This display can be used to help sense the continuity state of a package or container (Paragraph 48).  This helps the user to judge the state of the package at a glance without needing any extra readers or electronics.
The Uland reference is plain evidence that LEDs have been used to display information in smart labels.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to include an LED in the system of Burchell for the purpose of presenting information to a user in an easy-to-read fashion.
For claims 3 and 4, the substrate (No. 105) of the Uland reference may be constructed of polyethylene terephthalate (PET) (Paragraph 59).
For claim 6, the Uland reference also mentions using a ground plane (Paragraph 112).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view of Gallego et al as applied to claim 1 above, and further in view of Tischler et al [US 2016/0218025].
For claim 5, the combination of references above do not mention a plurality of leads and die attach components formed of electrically conductive ink screen printed onto the flexible substrate.
Conductive leads have been have been used to couple electronic components for many years.  While in college the Examiner constructed circuit boards for the government using a soldering iron and solid state electronic components.  Furthermore, the prior art also uses traces in order to connect their components.  As seen in the Tischler reference, an apparatus for bonding electronic components to a substrate is presented.  The substrate can even be a flexible substrate (Paragraph 108) having a temperature sensor (Paragraph 57, No. 292).  Also, as seen throughout the reference, a plurality of conductive traces (No. 160) using conductive ink (Paragraph 59) is used in order to connect the components (No. 280) to the substrate.  Furthermore, the Tischler reference mentions mounting a die on a lead frame (Paragraph 4).
One obvious advantage of the Tischler reference is that is presents a low-cost reliable curing of adhesives for various electronic devices (Paragraph 10).  Any type of cost reduction or increase in reliability would be a good thing, especially in electronic construction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive traces in the system of Burchell for the purpose of using a well-known electronic construction method that saves money and increases reliability.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view of Tischler et al and Gallego et al.
For claim 7, the data logger (Col. 11, Ln. 38: data loggers) taught by Burchell includes the following claimed subject matter, as noted, 1) the claimed RFID communications module is met by the RFID device (No. 18) comprising an antenna (No. 20) coupled with the chip, 2) the claimed microprocessor and a memory module is met by the sensor module (No. 14) having a conventional processor chip (Col. 4, Ln. 63) and a memory module (Col. 4, Ln. 64) for storing data electrically coupled with the RFID module (Figs. 2-4), 4) the claimed sensor is met by the sensor component (Col. 4, Ln. 67) adapted to sense and/or detect temperatures, the sensor coupled in the sensor module (No. 14) with the microprocessor and the memory module, wherein the microprocessor, memory module, sensor, and RFID module are electrically coupled to a power source (battery No. 18), wherein the RFID communication module, microprocessor, memory module, and sensor are all coupled to a flexible substrate (Col. 20, Ln. 26).  However, there is no mention of a plurality of traces coupling all the electronic components.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.  Another claimed element not found in either reference above is the label comprising a pull off tab.
Pull tabs have been used for some time in electronic devices for different purposes.  The electrode assembly taught by Gallego uses a pull tab (No. 117) that is inserted into a battery holder (No. 114) before fitting the battery (No. 115).  Upon installation, the pull tab is removed so that power is not drained until the assembly is made into a device and activated (Col. 13, Lns. 34-37).  The obvious advantage of this configuration is to save battery power until it is needed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pull tab in the system of Burchell for the purpose of conserving energy until it is absolutely needed.
For claim 8, the sensor (No. 14) of Burchell is a temperature sensor.
For claim 9, another component (No. 280) of Tischler may be a light emitting diode (Paragraph 64; Claim 16).
For claim 10, the substrate (No. 120) of Tischler may be formed of polyethylene terephthalate (Paragraph 108).
For claim 11, the Tischler reference mentions mounting a die on a lead frame (Paragraph 4).  Also, the reference mentions the conductive traces formed of conductive ink (Paragraph 109) and screen printing (Paragraph 61).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view Tischler et al and Gallego et al as applied to claim 7 above, and further in view of Uland et al.
For claim 12, the combination of references above does not mention a ground plane on the flexible substrate.
Ground planes have been used for many years, practically since the creation of electrical circuits.  Moreover, they have been used in smart labels such as the Uland reference wherein certain electronic components may be electrically connected to a ground plane (Paragraph 112).  As this is plain evidence that ground planes have been used in electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ground plane in the system of Burchell for the purpose of using a common electronic component that is well-known in the prior art.

Claims 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view of Tischler et al and Raming [US 2006/0091671].
For claim 13, the data logger (Col. 11, Ln. 38: data loggers) taught by Burchell includes the following claimed subject matter, as noted, 1) the claimed RFID communications module is met by the RFID device (No. 18) comprising an antenna (No. 20) coupled with the chip, 2) the claimed microprocessor and a memory module is met by the sensor module (No. 14) having a conventional processor chip (Col. 4, Ln. 63) and a memory module (Col. 4, Ln. 64) for storing data electrically coupled with the RFID module (Figs. 2-4), 4) the claimed sensor is met by the sensor component (Col. 4, Ln. 67) adapted to sense and/or detect temperatures, the sensor coupled in the sensor module (No. 14) with the microprocessor and the memory module, wherein the microprocessor, memory module, sensor, and RFID module are electrically coupled to a power source (battery No. 18), wherein the RFID communication module, microprocessor, memory module, and sensor are all coupled to a flexible substrate (Col. 20, Ln. 26).  However, there is no mention of a plurality of traces coupling all the electronic components.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.  Another claimed element not found in either reference above is the flexible substrate configured to couple under a label coupled to the container.
Attaching RFID tags under labels is not new in the prior art.  The system taught by Raming attaches documents to substrates that can have RFID labels (No. 81) attached thereto.  These RFID labels can be coupled to or inserted into the container and/or the first or second documents so as to provide a radio signal under its own power.  Furthermore, the types of RFID tags and labels mentioned in the Raming reference are well known to those skilled in the art and are shown and described in US Patents seen in the Raming disclosure (Paragraph 32).  Two of these US Patents, Smith et al 6,281,795 and Saint et al US 6,851,617, plainly depict RFID circuitry attached underneath labels that are then attached to containers.  The Smith reference even attached its RFID device (No. 16) on the underside of the label (No. 11) with human readable indicia (No. 14) printed on the outside.
One advantage presented by the Raming reference is that it provides increased automated capacity relative to those used in duplex printers, yet requires a smaller initial investment in equipment and a reduced relationship of scanners (Paragraph 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the RFID label underneath a label coupled to the container for the purpose of reducing costs of an initial investment.
For claims 14 and 15, the Burchell reference includes a histogram of temperatures sensed (Col. 12, Lns. 33-35).
For claim 17, another component (No. 280) of Tischler may be a light emitting diode (Paragraph 64; Claim 16).
For claim 19, the sensor of Burchell can also log high and low temperature threshold violations and alert data (Col. 12, Lns. 48-49).
For claim 20, the Burchell reference mentions using data loggers in transportation containers (Col. 11, Ln. 40) as well as updating the log at each change in custody such as inventory to manufacturing to transport (Col. 12, Lns. 54-57).
For claim 21, the Raming reference mentions the container positioned and maintained stationary during the printing and application of both the first document and the second document (Paragraph 11).  Also, Figures 10 and 11 include a pop-up stop bar (No. 181) that holds the container in place during printing and application of the documents (Paragraph 41).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burchell et al in view of Tischler et al and Raming as applied to claim 13 above, and further in view of Uland et al.
For claim 18, the combination of references above do not mention sending a signal in response to a change of state of one or more bits in the memory module.
The Uland reference has a memory that may include one or more bits configured to store a value corresponding to the continuity state of the container of package (Paragraph 20).  This determines a continuity state of the package or container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal a response to a change of state of one or more bits in order to determine a continuity state of the container.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stampe [U.S. 5,896,830] teaches a flexible substrate having a pocket for a battery.
Planton et al [US 2015/0317896] uses a smart label with integrated RFID sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/22/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687